Title: From Thomas Jefferson to Charles Clay, 11 January 1807
From: Jefferson, Thomas
To: Clay, Charles


                        
                            Dear Sir
                            
                            Washington Jan. 11. 07.
                        
                        Your’s of Dec. 19. has been duly recieved, and I thank you for your friendly attention to the offer of lands
                            adjoining me for sale. it is true that I have always wished to purchase a part of what was Murray’s tract which would
                            straiten the lines of the Poplar Forest. but I really am not able to make a purchase. I had hoped to keep the expences of
                            my office within the limits of it’s salary, so as to apply my private income entirely to the improvement & enlargement
                            of my estate: but I have not been able to do it.   Our affairs with Spain, after which you inquire, do not promise the
                            result we wish. not that war will take place immediately; but they may go off without a settlement, and leave us in
                            constant bickering about indemnification for spoliations, the navigation of the Mobille and the limits of Louisiana.
                        Burr’s enterprize is the most extraordinary since the days of Don Quixot. it is so extravagant that those who
                            know his understanding would not believe it if the proofs admitted doubt. he has meant to place himself on the throne of
                            Montezuma, and extend his empire to the Allegany, siezing on N. Orleans as the instrument of compulsion for our Western
                            states. I think his undertaking effectually crippled by the activity of Ohio. whether Kentucky will give him the coup de
                            grace is doubtful; but if he is able to descend the river with any means, we are sufficiently prepared at New Orleans. I
                            hope however Kentucky will do it’s duty & finish the matter, for the honour of popular govmt, and the
                            discouragement of all arguments for standing armies. Accept my friendly salutations & assurances of great esteem
                            & respect
                        
                            Th: Jefferson
                            
                        
                    